UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

Inre: Mary E, Brown-Lee, Case No. 19-28702
Debtor. Chapter 13

 

AFFIDAVIT OF NO RESPONSE

 

STATE OF WISCONSIN )
)SS

MILWAUKEE COUNTY )

Michael A. Sosnay, being first duly sworn on oath, deposes and states as follows:

l. He is an attorney licensed to practice law in the United States Bankruptcy Court for the
Eastern District of Wisconsin, and that he is the attorney of record for Creditor.

2s That on October 1, 2019, a Motion for Relief from Automatic Stay and Abandonment
was served upon Todd C. Esser, Attorney for the Debtor, Mary E. Brown-Lee, the Debtor, Rebecca R.
Garcia, Trustee, and all creditors electronically or by Affidavit of Mailing and that fourteen (14) days
have passed since that date, and no response has been received.

3. This Affidavit is made on behalf of the Creditor, having first been authorized to do so, in

support of Creditor’s Motion for Relief from Automatic Stay and Abandonment.

Dated at Milwaukee, Wisconsin this 18th day of October, 2019.

 

DARNIEDER & SOSNAY
BY:
Sais My, Michael A. Sosfay, State Bar No: 1059549
Pal "a % {y Attorney for 5230 Sherman, LLC

Subseribas ind sworn tdrbefSre me
rt Y OBO aber, pay

he tht ‘e
Neal Pin State of Mistonsin

My Gommission. Expires: 1/22/21

Michael A. Sosnay — State Bar No. 1059549

Darnieder & Sosnay

735 N. Water St., Suite 205

Milwaukee, WI 53202

Phone: (414) 277-1400

Fax: (414) 277-7087

E-Mail: mike@@pxielag.26702-kmp Doc 33 Filed 10/18/19 Page1of1

   
 
